DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. US 10,869, 171 B2 hereinafter Patent ‘171 in view of Jung et al (US 2017/0013598 A1) hereinafter Jung ‘598. The pending claims are an obvious variation of the patented claims as both sets of claims are directed to selecting serving cell based on cell signal quality and D2D support information. To establish the double patenting rejection pending independent claim 1 is rejected as being obvious under the combination of Patent ‘171 claim 1 and Jung ‘598 as an example shown below.

Regarding claim 1, Patent ‘171 teaches,  a method, comprising:  in response to determining that the signal quality of the first cell is higher than a preset threshold ( Patent ‘171 claim 1, in response to determining that the signal quality of the first cell is higher than a preset threshold), and in response to receiving first indication information of the first cell from the base station, selecting the first cell as a serving cell( Patent ‘171 claim 1,  and in response to determining, based on the first indication information of the first cell, that the base station is capable of controlling the UE to transmit D2D service data using the second transmission carrier frequency in the first cell, selecting, by the UE, the first cell as a serving cell),  wherein the first indication information indicates configuration information of a second transmission carrier frequency for transmitting device-to- device (D2D) service data( Patent ‘171 claim 1, wherein the first indication information of the first cell is usable by the UE in a cell selection process, the first indication information of the first cell indicates that the base station is capable of controlling the UE to transmit device-to-device (D2D) service data using a second transmission carrier frequency in the first cell), and  the first transmission carrier frequency and the second transmission carrier frequency are different frequencies( Patent ‘171 claim 1,  first transmission carrier frequency and the second transmission carrier frequency are different frequencies); and transmitting the D2D service data to a terminal using the second transmission carrier frequency(Patent ‘171 claim 1, transmitting, by the UE in the first cell, the D2D service data using the second transmission carrier frequency). 
Patent ‘171 does not explicitly teach,  measuring signal quality of a first cell of a base station operating on a first transmission carrier frequency.
Jung ‘598 teaches, measure signal quality of a first cell of a base station operating on a first transmission carrier frequency( [0311],  Tables 6-7,  and Fig. 20, UE measuring RSRP of a cell by receiving reference signal from network(eNB)).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the communication system of Fukuta ‘665 by incorporating the D2D resource allocation of Jung ‘598, since such modification would provide a D2D communication with a high transfer rate and a low delay, it may also extend coverage of a base station, as suggested by Jung ‘598 ([0008]-[0010]).
Similarly claims 2-19 are rejected in view of claims 2-18 of the Patent ‘171

Claim Rejections – 35 USC§ 103
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 4-7, 9-12, 14-17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fukuta et al (US 2016/0212665 A1) in view of Jung et al (US 2017/0013598 A1).

Regarding claims 1 and 6, Fukuta ‘665 teaches, an apparatus([0049] and Figs. 2, UE 100), comprising: a memory storage comprising instructions([0049] and Figs. 2, UE 100 comprising memory 150); and one or more processors in communication with the memory storage, wherein the execution of the instructions by the one or more processors causes the apparatus to([0049] and Figs. 2, UE 100 comprising processor 160):  in response to receiving first indication information of the first cell from the base station, select the first cell as a serving cell( [0105], [0106] and Figs. 7-9, i.e., UE selecting a cell as serving cell based on the reception level of the cell  and  reception of D2D availability notification/indication received from a base station),  wherein the first indication information indicates configuration information of a second transmission carrier frequency for transmitting device-to-device (D2D) service data( [0072], [0085], [0087] and Figs. 7-9, eNB indicating to UE support of D2D communications and the different frequencies for  D2D communication),  and the first transmission carrier frequency and the second transmission carrier frequency are different frequencies([0072], [0085], [0087] and Figs. 7-9, and Figs. 7-9, different frequencies being used  for D2D communication and cellular communication); and  transmit the D2D service data to a terminal using the second transmission carrier frequency( see para 72, 107 and Figs. 6, 11-12, UE  communicating using D2D frequency for communicating service).   
Fukuta ‘665 does not explicitly teach, measure signal quality of a first cell of a base station operating on a first transmission carrier frequency; in response to determining that the signal quality of the first cell is higher than a preset threshold.
Jung ‘598 teaches, measure signal quality of a first cell of a base station operating on a first transmission carrier frequency( [0311],  Tables 6-7,  and Fig. 20, UE measuring RSRP of a cell by receiving reference signal from network(eNB)); in response to determining that the signal quality of the first cell is higher than a preset threshold( [0308], [0311] and tables 6-7, Fig. 20,  UE comparing measured RSRP with a threshold in order to select virtual serving cell and associated D2D resource pool ( frequency)).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the communication system of Fukuta ‘665 by incorporating the D2D resource allocation of Jung ‘598, since such modification would provide a D2D communication with a high transfer rate and a low delay, it may also extend coverage of a base station, as suggested by Jung ‘598 ([0008]-[0010]).
Regarding claims 11 and 16, Fukuta ‘665 teaches,  a wireless communication system( [0044], [0086] and Figs. 1, 7-9, RAN 10), comprising:  a first terminal( [0086] and Figs. 1, 7-9, UE 100-1) ; and a second terminal( [0086] and Figs. 1, 7-9, UE 100-2); wherein the first terminal is configured to: in response to receiving first indication information of the first cell from the base station, select the first cell as a serving cell( [0105], [0106] and Figs. 7-9, i.e., UE selecting a cell as serving cell based on the reception level of the cell  and  reception of D2D availability notification/indication received from a base station), wherein the first indication information indicates configuration information of a second transmission carrier frequency for transmitting device-to-device (D2D) service data( [0072], [0085], [0087] and Figs. 7-9, eNB indicating to UE support of D2D communications and the different frequencies for  D2D communication), and the first transmission carrier frequency and the second transmission carrier frequency are different frequencies([0072], [0085], [0087] and Figs. 7-9, and Figs. 7-9, different frequencies being used  for D2D communication and cellular communication); and  transmit the D2D service data to the second terminal using the second transmission HW84578936US14-47-carrier frequency( see para 72, 107 and Figs. 6, 11-12, UE  communicating using D2D frequency for communicating service) ; and wherein the second terminal is configured to: receive the D2D service data from the first terminal on the second transmission carrier frequency( see para 72, 107 and Figs. 6, 11-12, UE 100-1  communicating with 100-2 using D2D frequency).  
Fukuta ‘665 does not explicitly teach, measure signal quality of a first cell of a base station operating on a first transmission carrier frequency; in response to determining that the signal quality of the first cell is higher than a preset threshold.
Jung ‘598 teaches, measure signal quality of a first cell of a base station operating on a first transmission carrier frequency( [0311],  Tables 6-7,  and Fig. 20, UE measuring RSRP of a cell by receiving reference signal from network(eNB)); in response to determining that the signal quality of the first cell is higher than a preset threshold( [0308], [0311] and tables 6-7, Fig. 20,  UE comparing measured RSRP with a threshold in order to select virtual serving cell and associated D2D resource pool ( frequency)).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the communication system of Fukuta ‘665 by incorporating the D2D resource allocation of Jung ‘598, since such modification would provide a D2D communication with a high transfer rate and a low delay, it may also extend coverage of a base station, as suggested by Jung ‘598 ([0008]-[0010]).
Regarding claims 2, 7, 12 and 17, the combination of Fukuta ‘665 and Jung ‘598 teaches all of the limitations, Fukuta ‘665 further teaches, wherein the serving cell supports a D2D service( Fukuta ‘665, [0104]-[0106] and Figs. 7-9, UE selecting a cell as serving cell based on the reception level of the cell and reception of D2D availability notification). 
Regarding claims 4, 9, 14 and 19, the combination of Fukuta ‘665 and Jung ‘598 teaches all of the limitations, Fukuta ‘665 further teaches, wherein receiving the first indication information of the first cell from the base station comprises:  receiving system information broadcast from the base station, wherein the first indication information of the first cell is included in the system information; or  receiving radio resource control (RRC) specific control signaling from the base station, wherein the first indication information of the first cell is included in the RRC specific control signaling( Fukuta ‘665, [0110], [0127] and Figs. 7-9, eNB broadcasting D2D availability information via SIBx, notice the above claim limitation is written in alternative form, thus examiner is required to show only one of the alternative claim limitations).  
Regarding claims 5, 10, 15 and 20, the combination of Fukuta ‘665 and Jung ‘598 teaches all of the limitations, Fukuta ‘665 further teaches, wherein the first indication information of the first cell comprises frequency information of the second transmission carrier frequency ( Fukuta ‘665, [0008]-[0010] eNB transmitting system information that indicates frequency for the D2D communication).  

Claims 3, 8, 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Fukuta ‘665 and Jung ‘598 as applied to claims above, and further in view of Yoon (US 2015/0296469 A1).
Regarding claims 3, 8, 13 and 18, the combination of Fukuta ‘665 and Jung ‘598 does not explicitly teach, transmitting synchronization information to the terminal on the second transmission carrier frequency, wherein a coverage identifier of the synchronization information is set to in- coverage.
	Yoon ‘469 teaches, transmitting synchronization information to the terminal on the second transmission carrier frequency, wherein a coverage identifier of the synchronization information is set to in- coverage ([0280], claim 5  and Figs. 4-6,  synchronization source UE setting in coverage identifier).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Fukuta ‘665 and Jung ‘598  as taught by Yoon ‘469, since such modification would provide effective use of resources and allocating a synchronization signal, for D2D communication services in wireless communication system, as suggested by Yoon ‘469(see para 10-11).
Internet Communications

Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, which can be found: http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; or (3) EFS WEB. Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AWET A HAILE whose telephone number is (571)270-3114. The examiner can normally be reached Monday through Friday 8:30 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571)272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AWET HAILE/Primary Examiner, Art Unit 2474